COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Sentinel Integrity Solutions, Inc. V. Mistras Group, Inc., Jody W.
                          Olson and Carey Roberts

Appellate case number:    01-12-00370-CV

Trial court case number: 1011229

Trial court:              295th District Court of Harris County

Date motion filed:        November 13, 2013

Party filing motion:      Appellant, Sentinel Integrity Solutions, Inc.

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ __Evelyn V. Keyes_________________________________________
                       Acting for the Court

Panel consists of: Justices Keyes, Higley, and Bland


Date: December 19, 2013